Case 4:18-cr-O0060-BMM Document 54 Filed 04/30/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
GREAT FALLS DIVISION

UNITED STATES OF AMERICA, CR 18-60-GF-BMM-JTJ

Plaintiff, FINDINGS AND

RECOMMENDATIONS
VS.

CATHERINE RENEE WHITE
EAGLE,

Defendant.

 

 

I. Synopsis
Defendant Catherine Renee White Eagle (White Eagle) has been accused of
violating the conditions of her probation. White Eagle has admitted all of the
alleged violations. White Eagle’s probation should be revoked. White Eagle
should be placed in custody for 10 weeks, with 36 months of supervised release to
follow. White Eagle should be subject to the release conditions imposed
previously.
II. Status
White Eagle pleaded guilty to Theft on October 29, 2020. (Doc. 21). The
Court sentenced White Eagle to 5 years of probation. (Doc. 29). White Eagle’s

term of probation began on January 30, 2019. (Doc. 47 at 1).
Case 4:18-cr-O0060-BMM Document 54 Filed 04/30/21 Page 2 of 5

Petition

The United States Probation Office filed an Amended Petition on
February 24, 2021, requesting that the Court revoke White Eagle’s probation.
(Doc. 47). The Amended Petition alleged that White Eagle violated the conditions
of her probation: 1) by failing to comply with her substance abuse testing program
on two separate occasions; 2) by gambling; 3) by consuming alcohol; 4) by using
norbuprenorphine; 5) by failing to make restitution payments as directed by the
United States Probation Office; 6) by failing to provide monthly financial
documents to her probation officer; 7) by failing to report to her probation officer
as directed on two separate occasions; and 8) by failing to report for substance
abuse treatment.

Initial appearance

White Eagle appeared before the undersigned for her initial appearance on
the Amended Petition on April 29, 2021. White Eagle was represented by
counsel. White Eagle stated that she had read the petition and that she understood
the allegations. White Eagle waived her right to a preliminary hearing. The

parties consented to proceed with the revocation hearing before the undersigned.
Case 4:18-cr-O0060-BMM Document 54 Filed 04/30/21 Page 3 of 5

Revocation hearing

The Court conducted a revocation hearing on April 29, 2021. White Eagle
admitted that she had violated the conditions of her probation: 1) by failing to
comply with her substance abuse testing program on two separate occasions; 2) by
gambling; 3) by consuming alcohol; 4) by using norbuprenorphine; 5) by failing to
make restitution payments as directed by the United States Probation Office; 6) by
failing to provide monthly financial documents to her probation officer; 7) by
failing to report to her probation officer as directed on two separate occasions; and
8) by failing to report for substance abuse treatment. The violations are serious
and warrant revocation of White Eagle’s probation.

White Eagle’s violations are Grade C violations. White Eagle’s criminal
history category is I. White Eagle’s underlying offense is a Class B felony. White
Eagle could be incarcerated for up to 60 months. White Eagle could be ordered to
remain on supervised release for up to 39 months, less any custody time imposed.
The United States Sentencing Guidelines call for a term of custody of 3 to 9
months.

If. Analysis
White Eagle’s probation release should be revoked. White Eagle should be

incarcerated for 10 weeks, with 36 months of supervised release to follow. White
Case 4:18-cr-O0060-BMM Document 54 Filed 04/30/21 Page 4of5

Eagle should be subject to the release conditions imposed previously. This
sentence is sufficient but not greater than necessary.
IV. Conclusion
The Court informed White Eagle that the above sentence would be
recommended to United States District Judge Brian Morris. The Court also
informed White Eagle of her right to object to these Findings and
Recommendations within 14 days of their issuance. The Court explained to White
Eagle that Judge Morris would consider a timely objection before making a final
determination on whether to revoke her supervised release and what, if any,
sanction to impose.
The Court FINDS:
Catherine Renee White Eagle has violated the conditions of her supervised
release: by failing to comply with her substance abuse testing program on
two separate occasions; by gambling; by consuming alcohol; by using
norbuprenorphine; by failing to make restitution payments as directed by
the United States Probation Office; by failing to provide monthly financial
documents to her probation officer; by failing to report to her probation
officer as directed on two separate occasions; and by failing to report for

substance abuse treatment.

The Court RECOMMENDS:

The District Court should revoke White Eagle’s probation

and commit her to the custody of the United States Bureau of Prisons
for 10 weeks, with 36 months of supervised release to follow. White
Eagle should be subject to the release conditions imposed previously.
Case 4:18-cr-O0060-BMM Document 54 Filed 04/30/21 Page 5of5

NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

The parties may serve and file written objections to the Findings and
Recommendations within 14 days of their entry, as indicated on the Notice of
Electronic Filing. 28 U.S.C. § 636(b)(1). A district court judge will make a de
novo determination regarding any portion of the Findings and Recommendations
to which objection is made. The district court judge may accept, reject, or modify,
in whole or in part, the Findings and Recommendations. Failure to timely file
written objections may bar a de novo determination by the district court judge, and
may waive the right to appear and allocute before a district court judge.

DATED this 30th day of April, 2021.

a

oO MLO
ee
Cz
‘Johnston: --—_
United States Magistrate Judge
